DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant filed amendment on 11/21/2022. Claims 1, 4-9, 11-16, 19-24, and 26-30 are pending. Claims 1, 4, 12, 13, 15, 16, 27, 28, and 30 are amended. Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Rejection under 35 USC § 101
3.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive.
Applicant argues that the amendments resolved claims optional language issue and amended claims limitations integrate into a practical application. 
	However, even though that the claims amendment resolved claim interpretation issues, they do not integrated into practical application. Moreover, claims as a whole do not provide improvements to the functioning of a computer or to any other technology or technical field. Therefore, these claims are directed to an abstract idea.
The claims are not patent eligible.
Claim Rejections - 35 USC §112
4.	Applicant’s arguments toward 35 U.S.C. § 112 rejections are not persuasive.
4a.	Applicant is of the opinion that claims 1 and 16 limitations “transmitting the BC check from a digital wallet” comply with written description requirement and refers to the Specification, paragraph 55 that describes “paper BC checks are converted into electronic form”.  
Examiner respectfully disagrees. The Specification, including paragraph 55, does not describe how the paper BC check installed in the digital wallet in a first place and silent how a paper check can be transmitted by a digital wallet.
4b.	Applicant is of the opinion that claims 4 and 19 limitations “locking imposes usability restrictions” are described is described in paragraph 100 of the Specification, such as “the digital wallet component 512 and/or BC check component 514 generate an interface with editable fields and selectable options where details may be entered…” and details may include “limitations or restrictions”.
Examiner respectfully disagrees. Claims 4 and 19 recite that “locking” step is performed by the system. However, mentioned above paragraph 100 describes that “the digital wallet component” and/or BC check component” “generate an interface with editable fields and selectable options whereby Person A1 may enter the details”. Description of the specification contradicts the claims citations. Moreover, the Specification describes the result of “locking” (imposes restrictions) but not what “locking” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality “locking imposes usability restrictions” to be performed. 
4c.	Applicant is of the opinion that claims 7 and 22 limitations “locking the funds restricts the transferability of the funds until the BC check is cashed or terminated” is described in paragraphs 40- 43 of the Specification, such as “BC checks themselves … can be configured to, alone or together with a digital wallet within which they are stored … impose limitations [such as, for example] … locking such funds to ensure the recipient can cash out the written amount”, and paragraph 107 such as, “locking digital currency may involve embedding additional code within the code that defines the digital currency, the additional code restricting the ability of the particular digital currency within which it is embedded from being used other than for the BC check to which they are associated.”
Examiner respectfully disagrees. Mentioned above paragraphs 40-43 and 107 is silent about “the transferability of the funds until BC check is cashed or terminated, moreover, the Specification (paragraphs 6 and 106) describes the duration of “restrictions of transferability” (until the BC check is cashed or terminated) but not what “restrictions of transferability” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality of cashing or terminating the BC check to be performed.
4d.	Applicant is of the opinion that claims 9 and 24 limitations “authenticating… without requiring authentication of the first network participant and the second network participant by the financial institution associated with the second network participant” are described in paragraphs 66 (incorporating U.S. Ser. No. 16/820,661), 77, 89, 95, 99, 111, and 122.
Examiner respectfully disagrees.  U.S. Ser. No. 16/820,661, Specification, paragraph 14 merely mimics claims limitations language and paragraphs 77, 89, 95, 99, 111, and 122 of the Applicant’s Specification merely describes authentication processes, but not claims limitations. Moreover, paragraph 82 “(9) it may require fewer authorization/validation steps before being cashed, and involves fewer entities for the same purpose, etc. (e.g. it is unnecessary for the payee's bank to be involved in the validating and/or cashing of the BC check)” does not support the limitation as the Specification is silent an authentication process that requires “authentication of the first network participant and the second network participant by the financial institution associated with the second network participant” such that it can be omitted (see paragraph 59). 

4e.	Applicant is of the opinion that “the intended recipient” in claims 1 and 16 limitations “validating, by the blockchain, the BC check for supporting payment to the intended recipient…” is “a second network participant”.
Examiner respectfully disagrees. According to claims 1 and 16 limitations at step “rewriting” BC check has been rewritten to the third network participant; at the next step BC check is transmitted to the third network participant; at the next step the blockchain is notified that BC check is transmitted to the third network participant; the next step indicates that the BC check is transmitted to the first network participant; at the next step the third network participant bank account is transmitted to the first network participant’s financial institution; at the next step the BC check is validated for supporting payment to the indented recipient; and at the final step the BC check is transferred to the third network participant’s bank account.
Therefore, it is unclear whether the intended recipient is the second network participant to whom the BC check was initially requested or the third network participant to whose bank account the BC check has been transferred.
4f.	Applicant is of the opinion that the Specification paragraphs 28, 40, 45, 72, 77, 82, 89, 93, 95, 99, 100, 106, 121-122, 128 and associated figures describe various components that perform different steps of claims 1, 4, 6, 8, 9, 11-14, and 16.
Examiner respectfully disagrees. According to claim 1, a system comprises one or more processors, one or more memory devices, however, claim 1 and its dependent claims do not identify what components of the system perform operation steps. 
Claim Interpretation	
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
6.	Claims 1 and 16 recite “rewriting the BC check to indicate …”  
	The underlined limitations include intended use and are not give patentable weight.
Not Positively Recited
7.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claims 1 and 16 recite “notifying a blockchain … wherein the blockchain is hosted …”
Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
10.	In the instant case, claims 1 and 16 are directed to a “system and method for receiving a check request, generating the check, and transferring funds through the check”. 
11.	Claims are directed to the abstract idea of “receiving a check request, generating the check, and transferring funds through the check” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 16 recites “receiving … check …request from a first network participant, the … check request including details specifying an intended recipient of a … check and an amount of funds to be redeemable by the intended recipient upon redeeming a … check generated based on the … check request, wherein the intended recipient is a second network participant and wherein the amount of funds includes one or more of an amount of … currency and an amount of fiat currency; determining that a bank account of the first network participant has access to transferrable funds in excess of the indicated amount of funds; generating, in response to determining that transferrable funds in excess of the indicated amount of funds are accessible through the bank account of the first network participant, the … check based on the … check request; notifying … that the … check has been generated, wherein … hosted by a consortium of financial institutions including a financial institution associated with the first network participant, and a financial institution associated with the second network participant; transmitting the … check from a … wallet associated with the first network participant to a …wallet associated with the second network participant; notifying … that the … check from the … wallet associated with the first network participant has been transmitted to the …wallet associated with the second network participant; rewriting the … check to indicate a third network participant as a new intended recipient of the … check, based on a request from the second network participant; transmitting the … check from a … wallet associated with the second network participant to a … wallet associated with the third network participant; notifying … that the … check from the … wallet associated with the second network participant has been transmitted to the … wallet associated with the third network participant; transmitting the … check from a … wallet … associated with the third network participant to the financial institution associated with the first network participant; transmitting bank account information of the third network participant to the financial institution associated with the first network participant, wherein the bank account information includes one or more of an account number, an international bank account number, a swift code, and a routing number; validating … the … check for supporting payment to the intended recipient, wherein the validating includes determining whether transferrable funds in excess of the indicated amount of funds are accessible through the bank account of the first network participant; transferring, after validation and upon request to cash the … check at the financial institution associated with the first network participant, the amount of fiat currency … corresponding to the indicated amount of funds from the first network participant's bank account at the financial institution associated with the first network participant to the third network participant's bank account at the financial institution associated with the third network participant, wherein the financial institution associated with the first network participant and the third network participant are at least one of: a same financial institution, and different financial institutions that are members of a same consortium”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
12.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim 1 such as “one or more processors” and “one or more memory devices” and “a digital currency” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of receiving a check request, generating the check, and transferring funds through the check.  
13.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of receiving a check request, generating the check, and transferring funds through the check using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
14.	Hence, claims are not patent eligible.
15.	Dependent claims 4, 5, 19, and 20 describe locking the funds such as digital and fiat currencies, to be transferred to the recipient, and transferability of these funds. Dependent claims 6, 7, 21 and 22 describe determining of expiration time of the check and termination of it, restrictions of transferability of funds in the check. Dependent claims 8 and 23 describe transmitting deposit bank account information. Dependent claims 9, 14, 24, and 29 describe authentication of participant and recipient, and the biometric scan of signing the check. Dependent claims 11 and 26 describe performing an authorization operation of evaluation authenticity of the check. Dependent claims 12, 13, 27, and 28 include limitations relating to stopping and canceling the check before it was cashed. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
16.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
17.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
20.	Claims 1 and 16 recite “transmitting the BC check from a digital wallet…” According to PGPub paras 53 and 56, the BC check can be paper. However, the Specification is silent how a paper check can be transmitted by a digital wallet.
	Claims 4 and 19 recite “… wherein locking imposes usability restrictions…” (PGPub paras 6, 107). The Specification describes the result of “locking” (imposes restrictions) but not what “locking” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality “locking imposes usability restrictions” to be performed. 
Claims 5 and 20 recite “… wherein locking the digital currency restricts a transferability of the digital currency” (PGPub paras 6, 112).  The Specification describes the result of “restrictions of transferability” (e.g., coordinating the freezing of fiat-currency, and/or the lock up of digital currency) but not what “restrictions of transferability” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality of restricting “a transferability of the digital currency” to be performed.
 Claims 7 and 22 recite “…wherein locking the funds restricts the transferability of the funds until the BC check is cashed or terminated” (PGPub paras 6, 106).  The Specification describes the duration of “restrictions of transferability” (until the BC check is cashed or terminated) but not what “restrictions of transferability” comprises, what devices are involved…etc. such that one of ordinary skill is informed how Applicant intends the functionality of cashing or terminating the BC check to be performed.
Claims 9 and 24 recite “authenticating… without requiring authentication of the first network participant and the second network participant by the financial institution associated with the second network participant”. However, this language is not found in the Specification. Additionally, para 82 “(9) it may require fewer authorization/validation steps before being cashed, and involves fewer entities for the same purpose, etc. (e.g. it is unnecessary for the payee's bank to be involved in the validating and/or cashing of the BC check)” does not support the limitation as the Specification is silent an authentication process that requires “authentication of the first network participant and the second network participant by the financial institution associated with the second network participant” such that it can be omitted (see para 59). 
21. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
New matter
22.	Claims 1 and 16 recite “receiving… wherein the intended recipient is a second network participant…”
Claim 16 recites “an electronic blockchain based check”.
23.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
24.	Claims 6, 8, 11, 14, 21, 23, 26, and 29 are rejected under the same rationale as claims 1 and 16 because claims 6, 8, 11, 14, 21, 23, 26, and 29 inherit the deficiencies of claims 1 and 16 respectively due to their dependency.
25.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


26.	Claims 1, 4-9, 11-16, 19-24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
27.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
28.	Claims 1 and 16 recite “notifying a blockchain… wherein the blockchain is hosted by a consortium of…”
However, there are two “a blockchains” (“receiving a blockchain…”, “notifying a blockchain…”), thus it’s not clear which blockchain the limitation “wherein the blockchain is hosted…” is referring. According to Specification (PGPub, paragraphs 90 and 91, Fig.3, item 213) each (UNode) blockchain component may build and/or host a blockchain that maintains the BC check record identifying BC checks written, generated, transferred, and confirmed. 
29.	Claim 1 recites “A system comprising: …; and one or more memory devices storing instructions … cause the system to …” The following limitations do not identify what components of the system perform steps of “receiving …; determining …; generating …; notifying …; transmitting…; notifying …; rewriting…; transmitting…; notifying…; transmitting…; transmitting…; …; transferring …”
Claims 4, 6, 8, 9, and 11-14 recite “The system … when executed by the one or more processors, further cause the system to …” The claims 4, 6, 8, 9, and 11-14 limitations do not identify what components of the system perform steps of “locking…”, “determining…”, “terminating…”, “unlocking…”, “transmitting…”, “authenticating…”, “performing…”, “stopping…”, “canceling…” and “signing…” respectively.
30.	The claims do not identify what performs underlined above steps, therefore the claims are not in line with the Specification (PGPub, paragraphs 71, 87,124, and 129). It is unclear what performs method steps. MPEP 2173.02 (I-III). 
31.	Claims 5, 7, 15, 19-24, and 26-30 are rejected under the same rationale as claims 1 and 16 because claims 5, 7, 15, 19-24, and 26-30 inherit the deficiencies of claims 1 and 16 respectively due to their dependency.

Conclusion
32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692